Citation Nr: 0930362	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

In November 2008 the Veteran testified at a hearing before 
the undersigned.  A transcript of the hearing is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he injured his neck and low back 
while repairing a helicopter during active service.  He 
believes that he is entitled to service connection for 
residuals of those injuries.  Service treatment records show 
that the Veteran was treated for cervical and lumbar spine 
pain on several occasions in May 1965; X-rays were not taken 
at that time to confirm or exclude the possibility of 
fracture or other injury.  The records also show that the 
Veteran was prescribed a muscle relaxer in May of 1966, 
apparently for treatment of claimed muscle spasms in the 
neck.  Separation examination in September 1966 showed a 
normal spine and neck. 

In November 2008, the Veteran testified before the 
undersigned.  He explained that while in-service, he was 
working in a helicopter when he fell several feet from a 
"girder" on the aircraft, thereby "twisting" his neck and 
back.  He stated that he was treated at sick bay subsequent 
to the incident where they prescribed him a muscle relaxer.  
He credibly testified that he has had neck and low pain since 
the time of the alleged in-service injury.  He further 
testified that he sought post-service treatment for his 
neck/back problems as early as December 1966 from a private 
physician who, according to the Veteran, is now deceased.  

With respect to post-service evidence, the record reflects 
that the Veteran re-injured his neck/back in a work-related 
incident in March 1977.  Indeed, records obtained from the 
Social Security Administration (SSA) show that the Veteran 
underwent a partial laminectomy (L-4 and L-5) in September 
1977, which was subsequently followed by treatment for 
radiculopathy of C-6 and an anterior cervical fusion at C5-6 
in September 1979.  See Treatment Record from Dr. Osterholm, 
May 1979.  

VA outpatient treatment records from February 2006 to July 
2007 show continued complaints and treatment related to 
chronic low back pain, and cervical and lumbar radiculopathy.  

In September 2007 the Veteran submitted a letter from his 
private physician, Dr. Dahmer, in which the physician opined 
that "the injuries [the Veteran] sustained while in the 
military have contributed greatly to the condition of his 
cervical, thoracic, and lumbar spine; and due to the 
condition of his spine, [the Veteran] will more likely than 
not experience accelerated degenerative changes of the spinal 
column..."  See Medical Statement from From Dr. Dahmer, August 
2007.  

A VA examination or opinion is necessary if the evidence of 
record: (a) Contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. See 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

In light of the Veteran's documented, in-service treatment 
for cervical/lumbar pain, his credible testimony concerning 
continuity of neck/back pain, and Dr. Dahmer's August 2007 
opinion linking the spine disabilities to the Veteran's 
service, the Board finds that finds that he should be 
afforded a VA examination and that a medical opinion should 
be obtained concerning the etiology of his cervical and 
lumbar spine disabilities.  See McClendon, supra.  Here the 
Board notes that any opinion expressed by the VA examiner 
must also address the post-service work related injury, which 
occurred in March of 1977, and discuss the severity of the 
injury incurred therein.  

Finally, the record indicates that the Veteran filed a 
Workers' Compensation claim in connection with his March 1977 
work related injury; those records have not yet been 
associated with the Veteran's claims file.  Upon remand, the 
AMC/RO should make reasonable efforts to obtain relevant 
records possessed by the appropriate state Workers' 
Compensation Commission. See 38 C.F.R. § 3.159(c)(1).   

Accordingly, the case is REMANDED for the following action:


1.  Copies of all outstanding records of 
treatment, VA (from July 2007 to the 
present), and non-VA, received by the 
Veteran for the disabilities on appeal 
should be obtained and made part of the 
record.

2.  Contact the Veteran to confirm the 
state in which he filed for Workers' 
Compensation benefits in 1977.  Then, 
contact the appropriate state Workers' 
Compensation Commission and obtain 
relevant records held by that agency not 
previously of record, to specifically 
include any medical records in its 
possession.  

3.  After the above development has been 
accomplished, the Veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of any 
current cervical spine and low back 
disabilities.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  

If the examiner finds a current cervical 
spine and/or low back disabilities, the 
examiner should provide an opinion(s) as 
to whether the Veteran currently has any 
current cervical spine and/or low back 
disabilities that is/are as likely as not 
(e.g., a 50 percent or greater 
probability) attributable to the Veteran's 
service.  Any opinion should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.  If an opinion cannot 
be made without resort to mere speculation 
the examiner should so state.

The examiner should specifically comment 
on the Veteran's March 1977 work injury 
and any impact that has had on the 
Veteran's cervical spine and low back 
disabilities. 

4.  The Veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




